—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Robinson, J., at trial and sentence), rendered October 29, 1998, convicting him of robbery in the second degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Rotker, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court properly denied that branch of his motion which was to suppress identification testimony. The evidence at the suppression hearing established that the police had a reasonable suspicion to detain the defendant and the two codefendants, who fit the general description of the three men who robbed the complainant and who were found near the crime scene shortly after the crime occurred (see, People v Ellison, 222 AD2d 693, 694; People v Crossen, 269 AD2d 541). Ritter, J. P., Friedmann, Florio and H. Miller, JJ., concur.